PER CURIAM:
Cynthia Hernandez, appointed counsel for Jose Medina-Valencia, has filed a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Medina-Valencia, in response, has filed a motion seeking permission to proceed informa pauperis, and to file a pro se brief. Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Medina-Valencia’s conviction and sentence is AFFIRMED.
Medina-Valencia’s motion seeking permission to proceed informa pauperis, and to file a pro se brief, is DENIED as moot.